Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 03/22/2022. 
Claims 1-8 and 12-14 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 03/22/2022, has been entered. Claims 1, 13, and 14 have been amended. In response to the Amendments to the Claims, the Claim Objections have been overcome.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Priority
An English copy of PCT/JP2018/033630 has been retrieved. 
The current claims are therefore afforded an effective priority date of 9/11/2018.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over England et al (US 20120290448 A1), hereinafter England, in view of Bellare et al (US 7584118 B1), hereinafter Bellare.
Regarding claim 1, England teaches a virtual store provision system comprising a server communicable with a plurality of information devices, the server comprising a processor and a memory having computer program code stored therein for execution by the processor, wherein the processor executes the computer program code (England: [0032]) to: 
assign, to each member [affiliate], a web address of a virtual store [storefront] of the member (England: “automated configuration of Social commerce storefront pages. …the affiliate's online presence may comprise a blog, a website” [0045] – “a candidate affiliate providing information to a merchant in step 504 to register as an affiliate. The merchant then uses the provided information to create a social commerce storefront for the affiliate in step 506. ” [0087]); 
post an other-person sales item selected by the member from other-person sales items posted and sold on an other-person virtual store on an Internet, on the virtual store of the member as a member item hyperlinked to the selected other-person sales item (England: “The affiliate then proceeds to select a product to add to their social commerce storefront in step 508. In various embodiments, the product is selected from a plurality of available products contained in a master catalog. The selected product is then added to the affiliate's social commerce storefront in step 510.” [0087] – “the customers 202 review the social commerce content and select Nov. 15, 2012 individual purchasable products for purchase. Once selected, an online purchase transaction familiar to skilled practitioners of the art is completed with the merchant online cart/ checkout system” [0037]); 
accumulate hyperlink operation history by a viewer in an operation history database, for each member item of the member (England: “The ongoing sales results of the affiliate's social commerce storefront is then tracked in step 518. as well as the ongoing ranking of its performance relative to other affiliate social commerce storefronts in step 520. Ongoing conversion of organic searches resulting in sale is likewise tracked in step 522, followed by affiliate social commerce initiation operations being ended in step 524.” [0088] – “the commission management module 332 is used to track, account, and pay commissions to affiliates as compensation for referring customers to the merchant.” [0040]); 
grant a privilege [commission] to the member based on the operation history in the operation history database (England: the commission management module 332 is used to track, account, and pay commissions to affiliates as compensation for referring customers to the merchant.” [0040]); 
accumulate member information of the member in a member information database (England: “a candidate affiliate providing information to a merchant in step 504 to register as an affiliate. The merchant then uses the provided information to create a social commerce storefront for the affiliate in step 506.” [0087] – “the reputation 4012 management module comprises points 4013, badges 4014, activity 4015, and score 4016 management sub-modules are used by the merchant to manage reputation data associated with affiliates. As used herein, reputation data refers to data associated with social commerce activities performed by an affiliate.” [0046]); 
accumulate item selection information, in an item selection database (England: “The affiliate then proceeds to select a product to add to their social commerce storefront in step 508. In various embodiments, the product is selected from a plurality of available products contained in a master catalog. The selected product is then added to the affiliate's social commerce storefront in step 510.” [0087] – “an article related to one or more of the purchasable products is written in step 516 and then posted to the affiliate's social commerce storefront…. The ongoing sales results of the affiliate's social commerce storefront is then tracked in step 518. as well as the ongoing ranking of its performance relative to other affiliate social commerce storefronts in step 520. Ongoing conversion of organic searches resulting in sale is likewise tracked in step 522, followed by affiliate social commerce initiation operations being ended in step 524.” [0088]); and 
2provide, to an other-person selling the other-person sales item, link item information including the member information of the member selecting the other-person sales item as the member item, information relating to a number of operations by the viewer on the member item included in the operation history by the viewer, the item selection information (England: “the reputation 4012 management module comprises points 4013, badges 4014, activity 4015, and score 4016 management sub-modules. In this and other embodiments, the reputation 4012 management module comprises points 4013, badges 4014, activity 4015, and score 4016 management sub-modules are used by the merchant to manage reputation data associated with affiliates” [0046] – “the commission management module 332 is used to track, account, and pay commissions to affiliates as compensation for referring customers to the merchant. In one embodiment, the caching module 334 is used to cache Social commerce content and other data related to con ducting Social commerce operations.” [0040] – “Ongoing conversion of organic searches resulting in sale is likewise tracked in step 522, followed by affiliate social commerce initiation operations being ended in step 524.” [0088]), and 
the number of the operations being contributed to a weighting factor of the item selection information (England: “score 4016 management sub-modules are used by the merchant to manage reputation data associated with affiliates.” [0046] – “the rank 4019 management sub-module may be used to determine the search engine rank assigned to the affiliate's social commerce storefront as well as the individual search engine ranking of the search terms that resulted in the referral.” [0047] – “The ongoing sales results of the affiliate's social commerce storefront is then tracked in step 518, as well as the ongoing ranking of its performance relative to other affiliate social commerce storefronts” [0088]),
but does not specifically teach that the item selection information relating to an answer of the member to an item selection questionnaire issued to the member when the member selects the other-person sales item as the member item, the answer being information which contributes to an analysis of the other-person's own sales strategies of the sales item.
However, Bellare teaches a method for merchant compensation of affiliates (Bellare: Abstract), including that the item selection information is relating to an answer of the member to an item selection questionnaire issued to the member when the member selects the other-person sales item as the member item, the answer being information which contributes to an analysis of the other-person's own sales strategies of the sales item (Bellare: “defining, by the merchant, a plurality of different compensation plans, …. determining the compensation due to the affiliate at least in part according to measured traffic of … click-throughs to the merchant Web site from the affiliate Web site; receiving an application from a potential affiliate, the received application including sales and marketing information of the potential affiliate; evaluating the received application and defining a profile of the potential affiliate based upon the sales and marketing information in the received application;” Claim 1 – “This strategic relationship, according to the present invention, is developed by providing the affiliate with incentives crafted to align the sales and/or marketing goals of the affiliate with those of the merchant.” Col. 4, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, England would continue to teach accumulation of item selection information, except that now it would also teach that said information relates to an answer of the member to an item selection questionnaire issued to the member when the member selects the other-person sales item as the member item, the answer being information which contributes to an analysis of the other-person's own sales strategies of the sales item, according to the teachings of Bellare. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to align affiliates with a merchant’s strategic sales and marketing objectives (Bellare: Col. 1, lines 65-67).


Regarding Claim 2, England/Bellare teach the virtual store provision system according to claim 1, wherein the processor further executes the computer program code to: collect segment information indicating which segment member items of the virtual store of the member are specialized to; and provide the segment information collected by the segment information collection unit, in response to a request from a predetermined requester (England: “the affiliate selects the category 614 of their social commerce storefront, and as likewise shown in FIG. 6d. selects products 614 to be displayed for purchase within their Social commerce storefront.” [0089] – “sub-modules may be used to understand the interrelationship of various purchasable products and how they are categorized within the affiliate's Social commerce storefront.” [0048] – “an article related to one or more of the purchasable products is written in step 516 and then posted to the affiliate's social commerce storefront.” [0088]). 

Regarding Claim 3, England/Bellare teach the virtual store provision system according to claim 2, wherein an answer of the member to a segment survey questionnaire issued to the member is collected, and the segment information is generated based on the collected answer to the segment survey questionnaire (England: “the affiliate selects the category 614 of their social commerce storefront, and as likewise shown in FIG. 6d. selects products 614 to be displayed for purchase within their Social commerce storefront.” [0089]).  

Regarding Claim 7, England/Bellare teach the virtual store provision system according to claim 2, wherein the predetermined requester includes the viewer (England: “category, referring to various businesses, industries, genera's, etc. that the search engine has determined that the keyword is most closely associated with” [0178] – “optimize the identification of a purchasable product according to the search terms used by either an affiliate or a user of a social media environment.” [0041] – It is understood that the searching user will be provided with storefronts matching their keyword/category searched.).

Regarding Claim 8, England/Bellare teach the virtual store provision system according to claim 2, wherein the predetermined requester includes the member (England: “the affiliate selects the category 614 of their social commerce storefront, and as likewise shown in FIG. 6d. selects products 614 to be displayed for purchase within their Social commerce storefront.”).  
  
Regarding Claim 12, England/Bellare teach the virtual store provision system according to claim 1, wherein the member information accumulated in the member information database includes the web address of the virtual store of the member, and wherein the link item information provided to the other-person includes the web address (England: “a candidate affiliate providing information to a merchant in step 504 to register as an affiliate. The merchant then uses the provided information to create a social commerce storefront for the affiliate in step 506.” [0087] – “the reputation 4012 management module comprises points 4013, badges 4014, activity 4015, and score 4016 management sub-modules are used by the merchant to manage reputation data associated with affiliates. As used herein, reputation data refers to data associated with social commerce activities performed by an affiliate.” [0046]).  

Regarding Claim 13, England/Bellare teach the virtual store provision system according to claim 1, wherein the information relating to the number of operations by the viewer on the member item included 4in the operation history by the viewer includes a display indicating a correspondence relationship of the other-person sales item and the number of operations by the viewer, which is contributed to the weighting factor (“The ongoing sales results of the affiliate's social commerce storefront is then tracked in step 518. as well as the ongoing ranking of its performance relative to other affiliate social commerce storefronts in step 520. Ongoing conversion of organic searches resulting in sale is likewise tracked in step 522, followed by affiliate social commerce initiation operations being ended in step 524.” [0088]).

Regarding Claim 14, England/Bellare teach the virtual store provision system according to claim 1, wherein the information relating to the number of operations by the viewer on the member item included in the operation history by the viewer includes a display indicating a correspondence relationship of the member and the number of operations by the viewer for each other-person sales item, which is contributed to the weighting factor  (“The ongoing sales results of the affiliate's social commerce storefront is then tracked in step 518. as well as the ongoing ranking of its performance relative to other affiliate social commerce storefronts in step 520. Ongoing conversion of organic searches resulting in sale is likewise tracked in step 522, followed by affiliate social commerce initiation operations being ended in step 524.” [0088]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over England, in view of Bellare, and further in view of Mizhen et al (US 20140012704 A1), hereinafter Mizhen.

Regarding Claim 4, England/Bellare teach the virtual store provision system according to claim 2, but do not specifically teach that a number of overlaps of a member item overlapping between a plurality of virtual stores is collected, and the segment information is generated based on the collected number of overlaps.
However, Mizhen teaches a method for online merchant management (Mizhen: Abstract), including that a number of overlaps of a member item overlapping between a plurality of virtual stores is collected, and the segment information is generated based on the collected number of overlaps (Mizhen: “the payment system 140 can use the products associated with the transaction to identify a merchant category. … the products can be compared to the products sold by other merchants in the category database. If the merchant 130 sells similar products to other merchants in a category then the merchant 130 can be placed into that category. The payment system 140 may employ a scoring system to determine the category. For example, the merchant 130 may receive points for every product in common with the merchants in a product category. A threshold of points may be required to place the merchant 130 in the category.” [0077-0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, England/Bellare would continue to teach collection of segment information, except that now it would also teach that a number of overlaps of a member item overlapping between a plurality of virtual stores is collected, and the segment information is generated based on the collected number of overlaps, according to the teachings of Mizhen. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to reduce a burden for the user (Mizhen: [0005]).


Regarding Claim 5, England/Bellare/Mizhen teach the virtual store provision system according to claim 4, wherein the number of overlaps is a number of overlaps of a predetermined combination of a plurality of member items (Mizhen: “If the merchant 130 sells similar products to other merchants in a category then the merchant 130 can be placed into that category.” [0078] – It is understood that the products of the other merchants are the predetermined selection or combination of products.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mizhen with England/Bellare for the reasons identified above with respect to claim 4. 

Regarding Claim 6, England/Bellare/Mizhen teach the virtual store provision system according to claim 4, wherein the segment information includes information obtained by weighting the number of overlaps based on the operation history for the overlapping member item (Mizhen: “The payment system 140 may employ a scoring system to determine the category. For example, the merchant 130 may receive points for every product in common with the merchants in a product category. A threshold of points may be required to place the merchant 130 in the category.” [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mizhen with England/Bellare for the reasons identified above with respect to claim 4. 


Response to Arguments
	Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Claim Rejection – 35 USC §103
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones (US 20090049403 A1) teaches an affiliate item showcase method for allowing affiliates to market categorized items for a seller.
Tedjamulia et al (US 20120290374 A1) teaches an affiliate marketplace that allows affiliates to market products from a merchant catalog, including analysis of how products are categorized within an affiliate’s storefront.
Scalise (US 20150142585 A1) teaches an affiliate marketing system that involves categorization of promoted campaign data.
Salta (US 20120046960 A1) teaches social affiliate programs that allow tracking of affiliate referrals and click-through.
Eager et al (US 20080172344 A1) teaches an affiliate program wherein affiliates can brand and categorize products which are fulfilled by vendors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684